                Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 1 of 19



     POMERANTZ LLP
 1   Jennifer Pafiti (SBN 282790)
     1100 Glendon Avenue, 15th Floor
 2   Los Angeles, CA 90024
     Telephone: (310) 405-7190
 3   E-mail: jpafiti@pomlaw.com
 4   Attorneys for Plaintiff
     - additional counsel on signature page
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA

 9
10    ELISSA M. ROBERTS, Individually and on        Case No.:
      Behalf of All Others Similarly Situated,
11                                                  CLASS ACTION
12                                     Plaintiff,
                                                    CLASS ACTION COMPLAINT FOR
13        vs.                                       VIOLATIONS OF THE FEDERAL
                                                    SECURITIES LAWS
14    BLOOM ENERGY CORPORATION,
15    KR SRIDHAR, RANDY FURR, L. JOHN
      DOERR, SCOTT SANDELL, EDDY                    JURY TRIAL DEMANDED
16    ZERVIGON, COLIN L. POWELL, PETER
      TETI, and MARY A. AYOTTE,
17
18                                  Defendants.

19
20
21
22
23
24
25
26
27
28
29
30
31
              Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 2 of 19


             Plaintiff Elissa M. Roberts (“Plaintiff”), individually and on behalf of all others similarly
 1
 2   situated, by plaintiff’s undersigned attorneys, alleges the following based upon personal knowledge as

 3   to plaintiff and plaintiff’s own acts and upon information and belief as to all other matters based on the
 4   investigation conducted by and through plaintiff’s attorneys, which included, among other things, a
 5
     review of U.S. Securities and Exchange Commission (“SEC”) filings by Bloom Energy Corporation
 6
     (“Bloom Energy” or the “Company”), as well as media and analyst reports about the Company and
 7
 8   Company press releases. Plaintiff believes that substantial additional evidentiary support will exist for

 9   the allegations set forth herein.
10                                       SUMMARY OF THE ACTION
11
             1.      Plaintiff brings this securities class action on behalf of all persons who purchased or
12
     otherwise acquired Bloom Energy common stock pursuant or traceable to the Form S-1 Registration
13
     Statement and Prospectus (collectively, the “Registration Statement”) issued in connection with Bloom
14
15   Energy’s July 2018 initial public stock offering (the “IPO” or “Offering”).

16           2.      This action asserts non-fraud strict liability claims under Sections 11 and 15 of the
17   Securities Act of 1933 (“Securities Act”) against Bloom Energy and certain Bloom Energy officers and
18
     directors (collectively, the “Defendants”).
19
             3.      Bloom Energy is a San Jose, California-based corporation that designs, manufactures,
20
21   and sells solid-oxide fuel cell systems.

22           4.      In July 2018, Defendants commenced the IPO, issuing approximately 18 million shares
23   of its common stock to the investing public at $15.00 per share, all pursuant to the Registration
24
     Statement.
25
             5.      The Registration Statement was materially misleading as it failed to disclose known
26
27   events and trends that were severely affecting the Company’s business and that made investment in

28   Bloom Energy significantly riskier than presented in the Registration Statement. In particular, the

29   Registration Statement failed to disclose that the Company was experiencing material construction
30                                                       1
31
              Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 3 of 19


 1   delays. These construction delays would cause system deployments (or “acceptances” as Defendants

 2   referred to them) to fall significantly below even the low end of the Company’s previously announced
 3
     guidance.
 4
            6.      While the Registration Statement purported to warn of risks that “may arise,” which
 5
     could materially affect the Company, in actuality these material negative events were already occurring.
 6
 7   As a result, the representations and purported risk disclosures were false and misleading because, by the

 8   time of the IPO, construction delays had already impacted or would soon impact Bloom Energy’s
 9
     ability to deliver acceptances in line with its guidance.
10
            7.      With these misrepresentations and omissions, the IPO was lucrative for Defendants, who
11
     raised approximately $284.3 million in net proceeds.
12
13          8.      Just one fiscal quarter after the IPO, on November 5, 2018, the Company announced it

14   delivered only 206 acceptances for the quarter, below even the low end of its previously provided
15   guidance of 215 to 235 acceptances. In addition, it provided guidance of only 225 to 275 acceptances
16
     for the fourth quarter of 2018, well below the 300 plus acceptances that analysts expected.
17
            9.      As the market digested this news, Bloom Energy stock plummeted to under $10.00 per
18
19   share, $5.00 below the IPO price, wiping out tens of millions of dollars investors provided to the

20   Company in the IPO.
21          10.     Defendants are responsible for the false and misleading statements and omitted material
22
     facts made in connection with the Offering. Defendants authorized the Registration Statement or
23
     participated in making the false and misleading statements contained therein.          The Underwriter
24
25   Defendants (as defined herein) orchestrated and conducted the Offering.

26          11.     Plaintiff now brings this action on behalf of the Class (as defined herein) to remedy the
27   wrongful conduct described herein.
28
29
                                                           2
30
31
32
              Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 4 of 19


 1                                        JURISDICTION AND VENUE

 2          12.     The claims alleged herein arise under Sections 11 and 15 of the Securities Act, 15 U.S.C.
 3   §§ 77k, 771(a)(2), and 77o. This Court has jurisdiction over the subject matter of this action pursuant
 4
     to 28 U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v). Venue is proper in this
 5
     Judicial District pursuant to Section 28 U.S.C. § 1391(b) as Bloom Energy is headquartered in this
 6
 7   District, Defendants conduct business in this District, and a significant portion of Defendants’ actions

 8   took place within this District.
 9          13.     In connection with the acts, conduct and other wrongs alleged in this Complaint,
10
     Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,
11
     including but not limited to, the United States mail, interstate telephone communications and the
12
13   facilities of a national securities exchange.

14                                                   PARTIES
15          14.     Plaintiff, as set forth in the attached Certification, acquired Bloom Energy common
16
     stock pursuant or traceable to the Registration Statement and was damaged thereby.
17
            15.     Defendant Bloom Energy is a Delaware corporation with principal executive offices
18
     located at 4353 North First Street, San Jose, California. Bloom Energy designs, manufactures, and sells
19
20   solid-oxide fuel cell systems for on-site power generation. The fuel cell systems, or Energy Servers,

21   convert fuel into electricity without combustion, providing efficient energy generation with reduced
22   operating costs and lower greenhouse gas emissions.
23
            16.     Defendant KR Sridhar (“Sridhar”) is Bloom Energy’s Founder and a director and has
24
     been since January 2001; Chief Executive Officer and Chairman of the Board of Directors and has been
25
26   since April 2002; and President since at least July 2011. Defendant Sridhar reviewed and signed the

27   Registration Statement.
28
29
                                                        3
30
31
32
              Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 5 of 19


 1          17.     Defendant Randy Furr (“Furr”) is Bloom Energy’s Chief Financial Officer and has been

 2   since April 2015, and Executive Vice President and has been since at least March 2016. Defendant
 3
     Furr reviewed and signed the Registration Statement.
 4
            18.     Defendant L. John Doerr (“Doerr”) is Bloom Energy’s Lead Independent Director and
 5
     has been since July 2018 and a director and has been since May 2002. Defendant Doerr reviewed and
 6
 7   signed the Registration Statement.

 8          19.     Defendant Scott Sandell (“Sandell”) is a Bloom Energy director and has been since
 9
     August 2003. Defendant Sandell reviewed and signed the Registration Statement.
10
            20.     Defendant Eddy Zervigon (“Zervigon”) is a Bloom Energy director and has been since
11
     October 2007. Defendant Zervigon reviewed and signed the Registration Statement.
12
13          21.     Defendant Colin L. Powell (“Powell”) is a Bloom Energy director and has been since

14   January 2009. Defendant Powell reviewed and signed the Registration Statement.
15          22.     Defendant Peter Teti (“Teti”) is a Bloom Energy director and has been since November
16
     2015. Defendant Teti reviewed and signed the Registration Statement.
17
            23.     Defendant Mary K. Bush (“Bush”) is a Bloom Energy director and has been since
18
19   January 2017. Defendant Bush reviewed and signed the Registration Statement.

20          24.     Defendant Kelly A. Ayotte (“Ayotte”) is a Bloom Energy director and has been since
21   November 2017. Defendant Ayotte reviewed and signed the Registration Statement.
22
            25.     The Defendants named in ¶¶16-24 are collectively referred to herein as the “Individual
23
     Defendants.”   The Individual Defendants each signed or were identified as incoming officers or
24
25   directors in the Registration Statement, and/or solicited the investing public to purchase securities

26   issued pursuant thereto, hired and assisted the underwriters, planned and contributed to the IPO and
27   Registration Statement, and attended road shows and other promotions to meet with and present
28
29
                                                       4
30
31
32
              Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 6 of 19


 1   favorable information to potential Bloom Energy investors, all motivated by their own and the

 2   Company’s financial interests.
 3
                                         CLASS ACTION ALLEGATIONS
 4
             26.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure
 5
     23(a) and (b)(3) on behalf of a class consisting of all persons or entities who acquired stock of Bloom
 6
 7   Energy pursuant or traceable to the Company’s Registration Statement issued in connection with the

 8   IPO and who were damaged thereby (the “Class”). Excluded from the Class are Defendants and their
 9   families, the officers, directors, and affiliates of the Defendants, at all relevant times, members of their
10
     immediate families and their legal representatives, heirs, successors, or assigns and any entity in which
11
     Defendants have or had a controlling interest.
12
13           27.    The members of the Class are so numerous that joinder of all members is impracticable.

14   Bloom Energy’s stock is actively traded on the New York Stock Exchange (“NYSE”) under the ticker
15   symbol “BE” and millions of shares were sold in the IPO. While the exact number of Class members is
16
     unknown to plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff
17
     believes that there are thousands of members in the proposed Class. Record owners and other members
18
19   of the Class may be identified from records maintained by the Company or its transfer agent and may

20   be notified of the pendency of this action by mail, using the form of notice similar to that customarily

21   used in securities class actions.
22
             28.    Plaintiff’s claims are typical of the claims of the members of the Class, as all members
23
     of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal securities
24
     law that is complained of herein.
25
26           29.    Plaintiff will fairly and adequately protect the interests of the members of the Class and

27   has retained counsel competent and experienced in class and securities litigation.
28
29
                                                          5
30
31
32
              Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 7 of 19


 1          30.     Common questions of law and fact exist as to all members of the Class and predominate

 2   over any questions solely affecting individual members of the Class. Among the questions of law and
 3
     fact common to the Class are:
 4
            (a)     whether Defendants violated federal securities laws;
 5
            (b)     whether statements made by the Defendants in the Registration Statement contained
 6
 7                  materially false and misleading statements, or misrepresented or omitted material

 8                  information about the Company’s business operations; and
 9
            (c)     the proper measure of damages.
10
            31.     A class action is superior to all other available methods for the fair and efficient
11
     adjudication of this controversy, since joinder of all members is impracticable. Furthermore, as the
12
13   damages suffered by individual Class members may be relatively small, the expense and burden of

14   individual litigation make it impossible for members of the Class to individually redress the wrongs
15   done to them. There will be no difficulty in the management of this action as a class action.
16
17
                              DEFENDANTS’ FALSE AND MISLEADING
18                         REGISTRATION STATEMENT AND PROSPECTUS
19
            32.     On June 12, 2018, Defendants filed with the SEC on Form S-1 a draft Registration
20
     Statement, which would register the Bloom Energy shares to be issued in the Offering. On July 24,
21
     2018, Defendants filed a final amendment to the Registration Statement, which registered over 20.7
22
23   million Bloom Energy shares for sale. The SEC declared the Registration Statement effective that same

24   day. Defendants filed the final Prospectus for the IPO, which forms part of the Registration Statement,
25
     on July 26, 2018, pricing the IPO at $15.00 per share. The Company and the Individual Defendants
26
     prepared, reviewed, or signed the Registration Statement which Defendants utilized to complete the
27
     Offering. Through the IPO, Defendants issued and sold 20.7 million shares of Class A stock, all
28
29
                                                         6
30
31
32
              Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 8 of 19


 1   pursuant to the Registration Statement. The Company received net proceeds of $284.3 million, net of

 2   underwriting discounts, commissions, and estimated offering costs.
 3
            33.     The Registration Statement explained that there is significant lead time between ordering
 4
     the Company’s products and actual installation of its energy generating systems. In particular, the
 5
     Registration Statement explained that:
 6
 7          Deployments might span nine to 12 months from the time the order is booked. Once we
            have the design completed and permits in hand, it typically takes us about three months
 8          to manufacture, install, and commission a system. This generally allows us well over six
            months to diligence, design, permit, and construct the site installation infrastructure
 9
            necessary to deploy our systems.
10
            34.     It is only after a system is installed, producing power, and the ownership changes that
11
     the Company records an “acceptance.”         Analysts appreciated that this long lead time made the
12
13   Company’s forecasts on acceptances reliable. The Prospectus stated that due to the variability in

14   customer purchase options, investors should understand the Company’s business by looking at its “key
15   operating metrics,” namely acceptances, billings, and unit level costs. The Prospectus explained that
16
     “[t]hese operating metrics provide useful insight into the operational trajectory, cash generation, and
17
     cost profile of the business.”
18
19          35.     The Prospectus described certain “risks” related to Bloom Energy, including that the

20   Company was dependent on construction schedules that may be delayed. In particular, the Registration
21   Statement stated:
22
            Our business is subject to risks associated with construction, cost overruns and delays,
23          including those related to obtaining government permits, and other contingencies that
            may arise in the course of completing installations.
24
25                                            *      *       *

26          Our business is subject to risks associated with construction, utility
            interconnection, cost overruns and delays, including those related to obtaining
27          government permits, and other contingencies that may arise in the course of
            completing installations.
28
29
                                                         7
30
31
32
      Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 9 of 19


 1   Because we do not recognize revenue on the sales of our Energy Servers until
     installation and acceptance, our financial results are dependent, to a large extent, on
 2   the timeliness of the installation of our Energy Servers. Furthermore, in some cases,
     the installation of our Energy Servers may be on a fixed price basis, which subjects
 3
     us to the risk of cost overruns or other unforeseen expenses in the installation
 4   process.

 5                                    *       *       *
 6
     The construction, installation and operation of our Energy Servers at a particular site
 7   is also generally subject to oversight and regulation in accordance with national, state
     and local laws and ordinances relating to building codes, safety, environmental
 8   protection and related matters, and typically requires various local and other
     governmental approvals and permits, including environmental approvals and permits,
 9
     that vary by jurisdiction. In some cases, these approvals and permits require periodic
10   renewal. It is difficult and costly to track the requirements of every individual authority
     having jurisdiction over our installations, to design our Energy Servers to comply with
11   these varying standards, and to obtain all applicable approvals and permits. We cannot
     predict whether or when all permits required for a given project will be granted or
12
     whether the conditions associated with the permits will be achievable. The denial of a
13   permit or utility connection essential to a project or the imposition of impractical
     conditions would impair our ability to develop the project. In addition, we cannot
14   predict whether the permitting process will be lengthened due to complexit ies and
     appeals. Delay in the review and permitting process for a project can impair or delay
15   our and our customers’ abilities to develop that project or increase the cost so
16   substantially that the project is no longer attractive to us or our customers.
     Furthermore, unforeseen delays in the review and permitting process could delay the
17   timing of the installation of our Energy Servers and could therefore adversely affect
     the timing of the recognition of revenue related to the installation, which could harm
18   our operating results in a particular period.
19
     In addition, the completion of many of our installations is dependent upon the
20   availability of and timely connection to the natural gas grid and the local electric grid.
     In some jurisdictions, the local utility company(ies) or the municipality has denied our
21   request for connection or required us to reduce the size of certain projects. Any delays
22   in our ability to connect with utilities, delays in the performance of installation-related
     services or poor performance of installation-related services by our general
23   contractors or sub-contractors will have a material adverse effect on our results and
     could cause operating results to vary materially from period to period.
24
25   Furthermore, we rely on third party general contractors to install Energy Servers at
     our customers’ sites. We currently work with a limited number of general contractors,
26   which has impacted and may continue to impact our ability to make installations as
     planned. Our work with contractors or their sub-contractors may have the effect of us
27   being required to comply with additional rules (including rules unique to our
28   customers), working conditions, site remediation and other union requirements, which
     can add costs and complexity to an installation project. The timeliness, thoroughness
29
                                                  8
30
31
32
             Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 10 of 19


 1          and quality of the installation-related services performed by our general contractors
            and their sub-contractors in the past have not always met our expectations or
 2          standards and in the future may not meet our expectations and standards.
 3
                                             *      *       *
 4
            In addition to the other risks described in this “Risk Factors” section, the following
 5          factors could also cause our financial condition and results of operations to fluctuate
            on a quarterly basis:
 6
 7                       the timing of installations, which may depend on many factors
                          such as availability of inventory, product quality or performance
 8                        issues, or local permitting requirements, utility requirements,
                          environmental, health and safety requirements, weather and
 9
                          customer facility construction schedules.
10
                                             *      *       *
11
            To the extent we are successful in growing our business, we may need to increase our
12          production capacity. Our ability to plan, construct and equip additional manufacturing
13          facilities is subject to significant risks and uncertainties, including the following:

14                       The expansion or construction of any manufacturing facilities
                          will be subject to the risks inherent in the development and
15                        construction of new facilities, including risks of delays and cost
                          overruns as a result of factors outside our control, such as delays
16
                          in government approvals, burdensome permitting conditions, and
17                        delays in the delivery of manufacturing equipment and
                          subsystems that we manufacture or obtain from suppliers.
18
                                             *      *       *
19
20          Factors Affecting Our Future Performance

21          Delivery and Installation of Our Product
22          The timing of delivery and installations of our products have a significant impact on the
23          timing of the recognition of product revenue. Many factors can cause a lag between the
            time that a customer signs a purchase order and our recognition of product revenue.
24          These factors include the number of Energy Servers installed per site, local permitting
            and utility requirements, environmental, health and safety requirements, weather and
25          customer facility construction schedules.
26
            36.     The truth was, however, that these risks had already come to fruition, as the Company
27
     was facing significant construction delays that would prevent it from reaching even the low end of its
28
     publicly stated guidance for acceptances.
29
                                                        9
30
31
32
             Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 11 of 19


 1          37.     Further, while the Registration Statement warns that delivery and installation of products

 2   are subject to “customer facility construction schedules,” it fails to mention that businesses, especially
 3
     those in the retail business, will not allow construction during the fourth quarter, and due to these
 4
     construction date blackouts, projects for which acceptances slipped from the third quarter would not be
 5
     made up in the fourth quarter.
 6
 7          38.     Failure to include these known risks and trends in the Registration Statement violates the

 8   law. First, SEC Regulation S-K, 17 C.F.R. § 229.303, requires disclosure of any known events or
 9
     uncertainties that, at the time of the Offering, had caused, or were reasonably likely to cause, a
10
     materially negative impact on Bloom Energy. The severe yet undisclosed issues with the Company’s
11
     construction delays and inability to build in the fourth quarter, were likely to (and in fact did) materially
12
13   and adversely affect Bloom Energy.

14          39.     Second, SEC Regulation S-K, 17 C.F.R. § 229.503, required the “Risk Factor” section of
15   the Registration Statement to discuss the most significant factors that made the Offering risky or
16
     speculative and that each risk factor adequately described the risk. Defendants’ failure to disclose the
17
     already occurring significant problems underlying its base business, as well as the likely material
18
19   effects it would have on the Company’s share price, rendered the Registration Statement’s many

20   references to known risks that “if” occurring “may” or “could” adversely affect the Company as false
21   and misleading. These so-called “risks” were already materializing before the Offering.
22
                                      THE TRUTH BEGINS TO EMERGE
23
            40.     On Monday, November 5, 2018, Bloom Energy shocked the market when it announced
24
25   its disappointing acceptances for the third quarter of fiscal year 2018 results and provided acceptance

26   guidance for the fourth quarter significantly below analysts’ expectations. In particular, the Company
27   reported that it only achieved 206 acceptances, materially below its guidance number of 215 to 235
28
     acceptances. In addition, the Company announced guidance for the fourth quarter of acceptances
29
                                                          10
30
31
32
                Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 12 of 19


 1   between 225 and 275. In contrast, analysts at JP Morgan had estimated 333 acceptances in the fourth

 2   quarter.
 3
            41.      During the third quarter earnings call, analyst Michael Weinstein at Credit Suisse asked
 4
     if the acceptances that were delayed in the third quarter would occur in the fourth quarter. Defendant
 5
     Furr responded in the negative, explaining that many data center and retail businesses prevent
 6
 7   construction during the fourth quarter and weather would be challenging on the East Coast.            In

 8   particular, Defendant Furr stated:
 9
            So look, I think when it comes -- we were a bit light in Q3, which we talked about
10          here. And then when it comes to Q4, some of those acceptances in Q3 got pushed to
            Q4. I think, normally, under normal circumstances here, we’d probably be looking at
11          a bit higher in Q4. But bear in mind, Q4 for us, we have a lot of customers that are,
            say, in the data center business or in the retail business, and there’s a fair amount of
12
            blackouts in Q4. Plus, we’re often challenged with the weather certainly on the East
13          Coast. And from the estimates that we put out there, the outlook going forward, we just
            didn’t feel comfortable with just taking all that and increasing the amounts in Q4.
14
            42.      The price of Bloom Energy stock fell precipitously, closing as low as $9.21 per share,
15
16   almost 40% below the IPO price and remains below the IPO price to this date. All told, investors

17   suffered millions of dollars in losses.

18                                                  COUNT I
19
                    (Violations of Section 11 of the Securities Act Against All Defendants)
20
            43.      Plaintiff incorporates by reference and re-alleges each and every allegation contained
21
     above, as though fully set forth herein.
22
23          44.      This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k, on

24   behalf of the Class, against all Defendants.
25          45.      This Cause of Action does not sound in fraud. Plaintiff does not allege that Defendants
26
     had scienter or fraudulent intent, which are not elements of the Section 11 claim.
27
28
29
                                                        11
30
31
32
             Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 13 of 19


 1          46.     The Registration Statement was inaccurate and misleading, contained untrue statements

 2   of material facts, omitted to state other facts necessary in order to make the statements made not
 3
     misleading, and omitted to state material facts required to be stated therein.
 4
            47.     Defendant Bloom Energy is the registrant and issuer of the stock sold in the Offering.
 5
     As issuer of the stock, the Company is strictly liable to plaintiff and the Class for the misstatements and
 6
 7   omissions in the Registration Statement.

 8          48.     The Defendants named herein were responsible for the contents and dissemination of the
 9
     Registration Statement.
10
            49.     None of the Defendants named herein made a reasonable investigation or possessed
11
     reasonable grounds for the belief that the statements contained in the Registration Statement were true
12
13   and without omissions of any material facts and were not misleading.

14          50.     By reason of the conduct alleged herein, each Defendant violated, and/or controlled a
15   person who violated, Section 11 of the Securities Act.
16
            51.     Plaintiff acquired Bloom Energy shares pursuant to the Registration Statement.
17
            52.     Plaintiff and the Class have sustained damages. The value of Bloom Energy common
18
19   stock has declined substantially subsequent and due to Defendants’ violations.

20          53.     At the time of their purchases of Bloom Energy stock, plaintiff and the other members of
21   the Class were without knowledge of the facts concerning the wrongful conduct alleged herein. Less
22
     than one year has elapsed from the time that plaintiff discovered or reasonably could have discovered
23
     the facts upon which this Complaint is based to the time that plaintiff filed this Complaint. Less than
24
25   three years have elapsed between the time that the securities upon which this Cause of Action is

26   brought were offered to the public and the time Plaintiff filed this Complaint.
27
28
29
                                                         12
30
31
32
             Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 14 of 19


 1          54.       By virtue of the foregoing, plaintiff and the other members of the Class are entitled to

 2   damages under Section 11 of the Securities Act from all of the Defendants, and each of them, jointly
 3
     and severally.
 4
                                                    COUNT II
 5
              (Violations of Section 15 of the Securities Act Against The Individual Defendants)
 6
 7          55.       Plaintiff incorporates by reference and re-alleges each and every allegation contained

 8   above, as though fully set forth herein.
 9          56.       This Count is brought pursuant to Section 15 of the Securities Act against Defendant
10
     Bloom Energy and the Individual Defendants.
11
            57.       The Individual Defendants were controlling persons of Bloom Energy by virtue of their
12
13   positions as directors or senior officers of Bloom Energy. The Individual Defendants each had a series

14   of direct or indirect business or personal relationships with other directors or officers or major
15   stockholders of Bloom Energy. The Individual Defendants controlled the Company and all of Bloom
16
     Energy’s employees.
17
            58.       Defendant Bloom Energy and the Individual Defendants were each a culpable
18
19   participant in the violations of Section 11 of the Securities Act alleged in Count I above, based on their

20   having signed, or authorized the signing of, the Registration Statement and having otherwise

21   participated in the process which allowed the Offering to be successfully completed.
22
            59.       By reason of such wrongful conduct, Defendant Bloom Energy and the Individual
23
     Defendants are liable pursuant to Section 15 of the Securities Act. As a direct and proximate result of
24
     said wrongful conduct, plaintiff and the other members of the Class suffered damages in connection
25
26   with their purchase or acquisition of Bloom Energy stock.

27                                              PRAYER FOR RELIEF
28          WHEREFORE, plaintiff prays for relief and judgment, as follows:
29
                                                         13
30
31
32
                Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 15 of 19


 1             A.      Declaring this action to be a proper class action and certifying plaintiff as a Class

 2   representative under Rule 23 of the Federal Rules of Civil Procedure, and Plaintiff’s counsel as Class
 3
     counsel;
 4
               B.      Awarding compensatory damages in favor of Plaintiff and the other Class members
 5
     against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’
 6
 7   wrongdoing, in an amount to be proven at trial, including interest thereon;

 8             C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in this
 9
     action, including counsel fees and expert fees;
10
               D.      Awarding rescission or a rescissory measure of damages; and
11
               E.      Awarding such equitable/injunctive or other relief as the Court may deem just and
12
13   proper.

14                                                 JURY DEMAND
15             Plaintiff hereby demands a trial by jury.
16
     Dated: May 28, 2019
17                                                          Respectfully submitted,

18                                                          POMERANTZ LLP
19                                                          By: /s/ Jennifer Pafiti
20                                                          Jennifer Pafiti (SBN 282790)
                                                            1100 Glendon Avenue, 15th Floor
21                                                          Los Angeles, CA 90024
                                                            Telephone: (310) 405-7190
22                                                          Email: jpafiti@pomlaw.com
23
                                                            POMERANTZ, LLP
24                                                          Jeremy A. Lieberman
                                                            J. Alexander Hood II
25                                                          600 Third Avenue, 20th Floor
                                                            New York, New York 10016
26                                                          Telephone: (212) 661-1100
27                                                          Facsimile: (212) 661-8665
                                                            Email: jalieberman@pomlaw.com
28                                                          Email: ahood@pomlaw.com

29
                                                           14
30
31
32
     Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 16 of 19


 1                                    POMERANTZ LLP
                                      Patrick V. Dahlstrom
 2                                    Ten South La Salle Street, Suite 3505
                                      Chicago, Illinois 60603
 3
                                      Telephone: (312) 377-1181
 4                                    Facsimile: (312) 377-1184
                                      Email: pdahlstrom@pomlaw.com
 5
                                      Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                     15
30
31
32
Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 17 of 19
Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 18 of 19
       Case 3:19-cv-02935-WHO Document 1 Filed 05/28/19 Page 19 of 19



Bloom Energy Corporation (BE)                                        Roberts, Elissa M.

                                 List of Purchases and Sales

                         Purchase               Number of            Price Per
       Date               or Sale               Shares/Unit         Share/Unit

          9/21/2018             Purchase                        7            $30.2787
          10/5/2018             Purchase                       52            $28.3400
